Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 3/12/2021, 7/14/2021, and 5/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 7:
Line 5, “assembly to rotate” has been changed to --assembly configured to rotate--.

Claim 13:
Line 5, “assembly to rotate” has been changed to --assembly configured to rotate--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 US 2014/0213419 (Bayerlein et al.) is the closest prior art of record. 
Regarding independent claims 1, 7, and 13, Bayerlein et al. discloses a curved treadmill 10 comprising a frame 12, a front roller assembly 44, a rear roller assembly 46, a looped running belt 70, and a position of the front roller assembly and a position of the rear roller assembly provide a curve to the top surface of the looped running belt (see FIGS. 4-5 below). However, Bayerlein et al. fails to disclose the front roller assembly comprising a first shaft fixedly mounted on the frame so that the first shaft does not rotate with the first and second rotating pulleys and the first roller tube (as in independent claim 1), and Bayerlein et al. fails to disclose the front roller assembly configured to rotate around a first shaft fixedly mounted to the frame and the rear roller assembly configured to rotate around a second shaft fixedly mounted to the frame (as in independent claims 7 and 13, respectively). Bayerlein et al. teaches away from having the front and rear roller assemblies from rotating around respective shafts fixedly mounted to the frame by teaching that the front and rear roller assemblies are directly mounted to the respective shafts, which are rotatable relative to the frame (see para 0055). Furthermore, there is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayerlein et al. to arrive at the claimed invention.

    PNG
    media_image1.png
    742
    888
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784